I concur in the disposition of the assignments of error in this case and write separately to note an additional fact that has great importance to the issue raised by appellant in the first assignment of error. The record shows that the trial court entered a judgment on August 29, 1995, ordering the termination of the *Page 884 
administrative license suspension ("ALS") imposed upon appellant at the time of his arrest. The Supreme Court of Ohio recently ruled:
"For purposes of determining the protection afforded by the Double Jeopardy Clauses of the United States and Ohio Constitutions, an administrative license suspension imposed pursuant to R.C. 4511.191 ceases to be remedial and becomes punitive in nature to the extent the suspension continues subsequent to adjudication and sentencing for violation of R.C.4511.19." State v. Gustafson (1996), 76 Ohio St. 3d 425,668 N.E.2d 435, paragraph three of the syllabus.
Since the ALS imposed on appellant was terminated by court order prior to his conviction and sentencing for the DUI charge, he was not subject to any double jeopardy in this case.
 *Page 1